FILED
                           NOT FOR PUBLICATION                                DEC 05 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AGUSTIN RAMIREZ; ANTHONY                         No. 14-55571
RAMIREZ; AGUSTIN RAMIREZ, Jr.,
                                                 D.C. No. 5:13-cv-02155-SJO-
              Plaintiffs - Appellees,            MRW
                                                 Central District of California,
  v.                                             Riverside

MARIO SOTELO; RICARDO                            MEMORANDUM*
TARAZON; ARTURO BELTRAN;
JORGE GUZMAN,

              Defendants - Appellants,

 and

JUAN ANTONIO SOTELO,

              Defendant.


                   Appeal from the United States District Court
                       for the Cental District of California
                    S. James Otero, District Judge, Presiding

                    Argued and Submitted November 19, 2014
                              Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: W. FLETCHER and BYBEE, Circuit Judges, and SINGLETON, Senior
District Judge.**

      Mario Sotelo appeals the district court’s issuance of a preliminary injunction

prohibiting him from using the name “Los Caminantes” or any similar form of the

name. Sotelo argues that he was a partner in the band known as Los Caminantes

pursuant to California law and that plaintiff Agustin Ramirez holds the trademark

in constructive trust for the former partnership. We review a district court’s grant

of a preliminary injunction for abuse of discretion. Herb Reed Enters. LLC v.

Florida Entm’t Mgmt., Inc., 736 F.3d 1239, 1247 (9th Cir. 2013). The district

court must support a preliminary injunction with findings of fact, which we review

for clear error. Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1157 (9th Cir.

2007). We review a district court’s conclusions of law de novo. Id.

      Because Sotelo did not offer any evidence beyond his declaration to show

that he was a partner in Los Caminantes, see Weiner v. Fleischman, 816 P.2d 892,

897 (Cal. 1991), and Ramirez offered evidence to the contrary, the district court

properly concluded that Ramirez demonstrated a likelihood of success on the

merits. Moreover, the district court did not clearly err in concluding that Sotelo’s

continued use of the Los Caminantes mark would irreparably harm its reputational


       **
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.
                                          2
value. See Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 422 F.3d 782, 795

(9th Cir. 2005). Furthermore, because the district court did not err in finding that

Ramirez is likely to show that Sotelo was not a partner in Los Caminantes, Sotelo’s

corresponding balance of equities argument also fails. Finally, Sotelo does not

argue on appeal that Ramirez has failed to show that the public interest favors a

preliminary injunction. Therefore, any argument based on this factor is waived.

See Planned Parenthood Ariz., Inc. v. Humble, 753 F.3d 905, 917–18 (9th Cir.

2014). In sum, the district court did not abuse its discretion in entering a

preliminary injunction against Sotelo and, accordingly, we affirm.

      AFFIRMED.




                                           3